DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

       (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hori et al (hereinafter Hori), Foreign Patent Publication JP 2005277679 A (publication date October 2005).

As per claims 1, 5, 7, Hori discloses substantial features of the invention, such as music playing method, applied to a network comprising a session initial protocol (SIP) server (Hori: e.g., SIP Server 1000) [par 2, pg. 2; Fig. 1], a media resource server (Hori: e.g., Music Server 3000) [par 4, pg. 2; Fig. 2], and a plurality of user devices (Hori: e.g., SIP Terminal 2000 / SIP Terminal 2001) [par 2, pg. 2; Fig. 1] [par 4, pg. 2; Fig. 2], wherein during a call between a first user device and a second user device, the playing method comprises: 
obtaining, by the first user device, first media information of the media resource server, in response to that the first user device receives a call hold trigger signal (Hori: e.g., SIP terminal 2000 transmits an ‘Invite message’ to the music server 3000 having a ‘call holding’ tone function. The SIP server 1000 that has received the Invite message transmits Trying 100 to the SIP server 1000 and transfers the Invite message to the music server 3000.  When the music server 3000 receives the Invite message, it returns OK 200 to the SIP Server 1000 which transfers the OK 200 message back to SIP Terminal 2000…By receiving this OK 200, the SIP terminal 2000 can know the ‘SDP information of the SIP terminal 2001’ {first media information}, and transmits an ACK carrying the SDP information of the SIP terminal 2001 to the music server 3000 ) [par 4, pg. 2 – par 1, pg. 3; Fig.  2]; 
transmitting, by the first user device, a call hold request message carrying the first media information to the SIP server according to the call hold trigger signal (Hori: e.g., according to the first aspect of the present invention, a call hold request transmission step in which the first terminal transmits a ‘call hold request’ to a server) [par 5, pg. 3] , to allow the SIP server to forward the first media information to the second user device (Hori: e.g., SIP terminal 2000 that has received the OK 200 transmits a re-Invite (Hold) message to the SIP terminal 2001. The SIP server 1000 that has received the ‘re-Invite’ (Hold) message transfers the re-Invite (Hold) message to the SIP terminal 2001.  The SIP terminal 2001 that has received the ‘re-Invite message’ returns OK 200 with its own ‘SDP information’ to the SIP terminal 2001.) [par 4, pg. 2; Fig. 2]; as well as
transmitting, by the first user device, obtained second media information of the second user device to the media resource server (Hori: e.g., Further, the music server transmits a ‘call holding tone list’ that can be played in the music server to the SIP terminal 2000 by an Info message. When the SIP terminal 2000 receives the Info message, it sends a Notify message to the music server. The SIP terminal 2000 selects a call hold sound that the other party wants to hear from the call hold sound list sent by the Info message, and transmits the call hold sound identification information to the music server by the Info message) [par 4, pg. 7; Fig. 6]; and 
transmitting, by the first user device, a music start notification message to the media resource server, the music start notification message being configured for instructing the media resource server to transmit an audio data stream to the second user device (Hori: e.g., According to the first aspect of the present invention, a call hold request transmission step in which the first terminal transmits a call hold request to a server; and if the server receives the call hold request, a ‘call-hold sound A communication Start command’ transmission step of transmitting a command for starting communication with the transmission device to the second terminal, and the second terminal starts communication with the ‘call holding tone transmission device’ {Music Server} according to the command If communication between the communication start step and communication between the second terminal and the call hold sound transmitting device is established, the call hold sound transmitting device {Music Server} transmits a ‘call-hold sound’ to the second terminal) [par 5, pg. 3].
Claim(s) 5 recites substantially the same features / limitations as claim 1, but from the perspective of the media resource server {Hori: e.g., ‘Call-hold Sound transmitting device’ [Wingdings font/0xE0] Music Server 3000} [par 4, pg. 2; Fig. 2] [par 5, pg. 3], which is nonetheless expressly disclosed by Hori, and the claim is accordingly rejected on the same basis. 
Claim(s) 7 recites substantially the same features / limitations as claim 1, is/are distinguishable only by its / their statutory category (terminal), and accordingly rejected on the same basis. 


As per claims 2, 8, Hori discloses the music playing method, wherein the operation of obtaining, by the first user device, first media information of the media resource server comprises initiating, by the first user device, a call to the media resource server; and obtaining, by the first user device, the first media information of the media resource server according to a successful connection acknowledgment message transmitted by the media resource server (Hori: e.g., SIP terminal 2000 transmits an ‘Invite message’ to the music server 3000 having a ‘call holding’ tone function. The SIP server 1000 that has received the Invite message transmits Trying 100 to the SIP server 1000 and transfers the Invite message to the music server 3000.  When the music server 3000 receives the Invite message, it returns OK 200 to the SIP Server 1000 which transfers the OK 200 message back to SIP Terminal 2000…By receiving this ‘OK 200’ {ACK}, the SIP terminal 2000 can know the ‘SDP information of the SIP terminal 2001’ {first media information}, and transmits an ACK carrying the SDP information of the SIP terminal 2001 to the music server 3000 ) [par 4, pg. 2 – par 1, pg. 3; Fig.  2].
Claim(s) 8 recites substantially the same features / limitations as claim 2, is/are distinguishable only by its / their statutory category (terminal), and accordingly rejected on the same basis. 

As per claims 3, 9, Hori discloses the music playing method, wherein before the operation of transmitting, by the first user device, obtained second media information of the second user device to the media resource server, the playing method further comprises: receiving, by the first user device, an accept call hold response message that is transmitted by the second user device and then forwarded by the SIP server; and obtaining, by the first user device, the second media information of the second user device according to the accept call hold response message (Hori: e.g., When the SIP terminal 2000 transmits a re-Invite (Hold) message, the SIP server 1000 that has received the re-Invite (Hold) message transmits a refer “refer-to: URI of the SIP server 1000” to the SIP terminal 2001. Trying 100 is sent to the SIP terminal 2000 refer The SIP terminal 2001 that has received “refer-to: URI of the SIP server 1000” returns an ‘Accepted 202 message’ to indicate to the SIP server 1000 that the refer message has been received…an RTP session is established between the SIP terminal 2001 and the SIP server 1000, and communication in the Peer TO Peer state starts. The SIP server 1000 plays the call holding sound source inside itself by RTP, so that the SIP terminal 2001 sounds the hold sound received from the SIP server 1000. Upon receiving the ACK from the SIP terminal 2001, the SIP server 1000 transmits OK 200 to the SIP terminal 2000. The SIP terminal 2000 that has received the OK 200 knows that the SIP terminal 2001 has entered the call holding state) [par 2, pg.  6; Fig. 5].
Claim(s) 9 recites substantially the same features / limitations as claim 3, is/are distinguishable only by its / their statutory category (terminal), and accordingly rejected on the same basis. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et in view of Yang et al (hereinafter Yang), Foreign Patent Publication CN 104301551 A (publication date January 2015). 

As per claims 4, 6, while Hori discloses substantial features of the invention as in claim 1 above, he does not expressly disclose the additional recited feature of the music playing method
wherein after the operation of transmitting, by the first user device, a music start notification message to the media resource server, the playing method further comprises: transmitting, by the first user device, a music end notification message to the media resource server, in response to that the first user device receives a cancel call hold trigger signal, the music end notification message being configured for instructing the media resource server to stop transmitting the audio data stream to the second user device.  Nonetheless the feature(s) are disclosed by Yang in a related endeavor.  
Yang particularly discloses the additional recited feature(s) of the music playing method
wherein after the operation of transmitting, by the first user device, a music start notification message to the media resource server, the playing method further comprises: transmitting, by the first user device, a music end notification message to the media resource server, in response to that the first user device receives a cancel call hold trigger signal, the music end notification message being configured for instructing the media resource server to stop transmitting the audio data stream to the second user device (Yang: e.g.,  the SIP server to the media resource server sends the music start notification message, the method comprising: upon receiving a signal from the first user equipment a call hold end message, the SIP server to the media resource server sends music ending informing message, the ‘Music End notification message; is used for indicating the media resource server ending playing in a specific multicast group ) [0013] (e.g., the media resource server in the particular multicast group starts playing music, the method further comprises: the media resource server receives said SIP server sends to said media resource server a music end notification message; wherein the music end notification message is used for indicating the media resource server in the particular multicast group ending of playing music, and the ‘music ending informing message’ is the SIP server receiving the call holding ends from the first user device sent by the message) [0018] [0025].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Hori’s invention with the above said additional feature, as expressly disclosed by Yang, for the motivation of providing a method and system for an improved user experience in a ‘call-hold’ scenario between a first user equipment and a second user equipment, and which also saves on bandwidth resource consumption between the user equipment and the consumption of a resource by the SIP serve, reducing the processing performance / load of the SIP server [Yang: Abstract, 0005-0013]. 
Claim(s) 6 recites substantially the same features / limitations as claim 4, and accordingly rejected on the same basis. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mino et al	Foreign Patent Publication   JP 2006013916 A


Real Time Communication System, Real Time Communication Method and Real Time Communication Program


The present invention relates to a real-time communication system, a real-time communication method, and a real-time communication program, and is suitable for application to, for example, a case where a hold tone is output by an IP telephone using VoIP technology.  In this real time communication system in which a second communication terminal instructs holding to temporarily stop real time communication while a call is established between a first communication terminal and the second communication terminal to perform real time communication, and a prescribed hold signal is outputted instead of a signal by real time communication through a user interface of the first communication terminal that is held until the holding is released, a hold signal source communication terminal other than the second communication terminal, or the first communication terminal is provided with a hold instruction detecting part for detecting that the second communication terminal outputs a holding instruction and a hold signal supplying part for supplying a hold signal when the hold instruction detecting part that detects that the second communication terminal outputs the holding instruction. [Abstract / Technical Field] [par 1-2, pg. 1] [Fig. 1]. 






/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451